Title: From Thomas Jefferson to Certain Other County Magistrates, 26 March 1781
From: Jefferson, Thomas
To: Certain County Magistrates



Sir
In Council March 26th. 1781

Mr. John Brown &c (as in the preceding letter to the word waggons). He has accordingly appointedto be his Deputy in your County to whom you will be pleased to order the Delivery of the waggon, Team, Driver, and Appendages to be furnished by you. The same Deputy is duly authorized to call for the Beeves to be furnished by your County, at such Time as will be arranged between Mr. Brown and his Deputies for supplying in due order the Armies with provision. I am &c.,

T. J.

 